The plaintiff's right to recover, and our affirmance of the judgment, if affirmed, must rest on the title or ownership, which the plaintiff acquired by or under the vendue sale to him, by the administrator.
I do not see that the circumstance, that the administrator was also the mortgagee, at the time of this sale, could either strengthen or weaken the title or rights which the plaintiff acquired, by, or under it. This circumstance certainly would not weaken or impair the title which the plaintiff got by the sale to him by the administrator as such; nor do I see that it could strengthen such title, for the administrator had no right then to sell the rye as mortgagee. He had no right to sell it as mortgagee, otherwise than by a foreclosure sale under his mortgage, before the rye should be harvested. The foreclosure proceeding was not commenced until after the administrators' vendue sale to the plaintiff.
The evidence leaves no room for doubt, that the rye was reserved from the foreclosure sale, but I do not see that it is material in this case whether it was, or was not. If the plaintiff acquired title to the rye, under the administrator's vendue sale, the purchaser of the farm, on the foreclosure sale, could not have acquired title to the rye, as against the *Page 153 
plaintiff, by that sale, had the rye been expressly sold with the farm; and if the plaintiff did not acquire title to the rye under or by the administrator's vendue sale, he could not recover the value of the rye in this action, though the original defendant had no right or title to the rye.
The question is, then, whether the plaintiff acquired title to the rye by or under the administrator's vendue sale? I cannot see how it can he doubted that he did.
The Revised Statutes, in declaring what property shall be deemed assets and go to the executors or administrators, to be applied and distributed as personal estate of the testator or intestate, include "crops growing on the lands of the deceased at the time of his death." (2 R.S., 82, 83, § 6, subdivision, 5.)
The Revised Statutes provide further, that the executor or administrator shall sell the personal property of the deceased, for the payment of debts and legacies, if necessary; and further, that in making such sales "such articles as are not necessary for the support of the family of the deceased, or as are not specifically bequeathed, shall be first sold," c. (2 R.S., 87, §§ 25, 26.)
These provisions, in effect, vest what the statute declares shall be deemed assets of the deceased in his executor or administrator, for administration, that is, for the purpose of paying debts and legacies, and for distribution, with power of sale for the payment of debts and legacies, if a sale shall be necessary for that purpose.
Now, the point of the defendant's counsel is, that to make title to the rye in question by the administrator's vendue sale, it was necessary for the plaintiff to show, that the sale was necessary for the payment of debts; that there were debts of the deceased requiring and justifying the sale.
I think it would have been difficult for the counsel to have taken or stated a point more clearly erroneous.
The sale being apparently in due course of administration, it is clear, that the plaintiff had a right to assume that it was authorized, and that it was in due course of administration. *Page 154 
To say, that the plaintiff could not prudently bid or buy at the vendue sale, without first looking at the inventory to see whether the deceased had left debts, or without making inquiry as to the necessity of selling for the payment of debts, c., would be announcing a most extraordinary and unreasonable doctrine.
Had the defendant offered to show on the trial, that the deceased left no debts, for the purpose of showing that the administrator's sale was not necessary or authorized, the evidence should have been, and we must presume would have been excluded.
The defendant made no such offer, nor did the plaintiff show, or offer to show, that there were debts or any necessity for the sale.
The presumption is that the sale was regular and authorized by the statute, and made in due course of administration.
Defendant's counsel has evidently been misled by the case ofBradner v. Faulkner (34 N.Y., 347).
There was nothing decided in that case, or said in the opinion of Judge PECKHAM, at all conflicting with what has been said in this case.
The action in that case was by the devisee of a farm of land against the executor. The defendant had taken a portion of the crop of wheat growing on the farm when the testator died and converted it to his own use. Of course, as between him and the devisee, he was bound to account to the devisee for so much of the crop of wheat as he had taken and converted to his own use. As executor he had no right, as against the devisee, to sell the growing wheat and pocket the proceeds, or otherwise convert it to his own use. And this is all the case decides.
There is not an intimation in the opinion that, had the executor, apparently in due course of administration, sold the growing wheat to a bona fide purchaser for value, the purchaser would not have had title as against both the devisee and the executor.
The judgment should be affirmed with costs. *Page 155 
SMITH, HUNT and FOSTER, JJ., concurred with EARL, Ch. J., as to the effect of the two sales.
LOTT, J., also thought the purchaser's right under the foreclosure would have been superior to that of the plaintiff, if the crop had not been expressly excepted, and that, under the peculiar circumstances of the case, the exception prevented acquisition of title by him.
All concurred for affirmance, except INGALLS, J., who did not vote.
Judgment affirmed.